United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-359
Issued April 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 21, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 17, 2006, which denied his claim for a
traumatic injury. He also timely appealed the Office’s October 17, 2006 nonmerit decision
denying his request for an oral hearing. Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of appellant’s claim.1
ISSUES
The issues are: (1) whether the Office properly denied appellant’s request for a hearing
as untimely filed and; (2) whether appellant established that he sustained a traumatic injury in the
performance of his federal employment.

1

The record includes evidence received after the Office issued the October 17, 2006 decision. The Board cannot
consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c) (2004).

FACTUAL HISTORY
On March 24, 2005 appellant, then a 51-year-old civilian mariner, filed a traumatic injury
claim alleging that on December 24, 2004 he sustained a right shoulder injury and rotator cuff
tear when he was pushed and knocked into a group of shipmates by another shipmate.
In a June 30, 2005 letter, the Office requested additional factual information from
appellant. Appellant did not respond.
By an August 10, 2005 decision, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that the injury occurred in the performance of duty.
The decision was sent to an address not of record.2
On August 17, 2006 appellant informed the Office that he did not receive the decision as
it was sent to an incorrect address. The Office reissued the decision on August 17, 2006. On
September 18, 2006 appellant submitted a request for an oral hearing.
By an October 17, 2006 decision, the Office denied appellant’s request for an oral
hearing on the grounds that appellant was not entitled to a hearing as a matter of right as the
request was made 30 days after issuance of the final decision.
LEGAL PRECEDENT
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted in writing, within 30 days of the date
of the decision for which a hearing is sought.3 If the request is not made within 30 days or if it is
made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.4 The Board has held that the Office, in its broad discretionary
authority in the administration of the Federal Employees’ Compensation Act,5 has the power to
hold hearings in certain circumstances where no legal provision was made for such hearings and
that the Office must exercise this discretionary authority in deciding whether to grant a hearing.6
The Office’s procedures, which require the Office to exercise its discretion to grant or deny a
hearing when the request is untimely or made after reconsideration, are a proper interpretation of
the Act and Board precedent.7
2

Appellant listed his address in the CA-1 form as 30660 Milky Way Drive, Apt D26, Temecula, CA 92592. Both
the development letter and the decision were sent to 2581 Ulric Street, San Diego, CA 92111. It is unclear from the
record why this second address was used by the Office.
3

20 C.F.R. § 10.616(a) (2004).

4

Claudio Vazquez, 52 ECAB 496 (2001).

5

5 U.S.C. §§ 8101-8193.

6

Marilyn F. Wilson, 52 ECAB 347 (2001).

7

Claudio Vazquez, supra note 4.

2

ANALYSIS
The Board finds that appellant timely requested a hearing. In its October 17, 2006
decision, denying appellant’s request for a hearing, the Office stated that, as the decision was
issued August 10, 2005 and appellant’s request was postmarked September 18, 2006,8 his request
for a hearing was untimely as it was not made within 30 days. The Board, however, notes that
on August 17, 2006, the Office reissued the decision, and it is from this decision that appellant
requested a hearing.9
The 30-day period in which appellant could request a hearing as a matter of right
commenced August 18, 2006.10 The 30th day fell on Saturday, September 16, 2006. In
computing a time period the date of the event from which the designated period of time begins to
run shall not be included while the last day of the period so computed shall be included unless it
is a Saturday, a Sunday or a legal holiday.11 Appellant’s request for a hearing was postmarked
on Monday September 18, 2006 and, therefore, was filed on the last day of the extended 30-day
period. Therefore, he was entitled to a hearing before an Office hearing representative as a
matter of right. As the Board finds the request for a hearing was timely filed, the case will be
remanded to the Office to provide appellant the opportunity for a hearing.
CONCLUSION
The Board finds that appellant’s September 18, 2006 hearing request was timely filed.
Therefore, the Office improperly denied his hearing request. In view of the Board’s disposition
of the first issue, it is premature to address the merits of whether appellant had established that he
sustained a traumatic injury in the performance of duty.

8

Under the Office’s procedures, the timeliness of a request for a hearing is determined on the basis of the
postmark of the envelope, which contains the letter requesting a hearing. See 20 C.F.R. § 10.616(a) (2004); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(a)
(December 1995).
9

The August 17, 2006 decision is considered reissued as the August 10, 2005 decision was not sent to appellant’s
last known address as required. See 20 C.F.R. § 10.127 (2004) (“A copy of the decision shall be mailed to the
employee’s last known address.”)
10

See Angel M. Lebron, Jr., 51 ECAB 488 (2000) (the date of the event from which the designated period of time
begins to run shall not be included when computing the time period).
11

See Marguerite J. Dvorak, 33 ECAB 1682 (1982). See also FECA Program Memorandum No. 250
(January 29, 1979).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 17, 2006 and August 10, 2005 be set aside and the case
remanded to the Office for further proceedings in accordance with this opinion of the Board.
Issued: April 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

